IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ROOSEVELT BONNER, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2874

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 5, 2017.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Roosevelt Bonner, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief - Criminal
Appeals, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition for belated appeal is denied on the merits.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.